DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. Publication 2007/0265126 issued to Janson et al.
Regarding Claim 16, Janson et al. teaches of a power transmission set for shafts comprising: 
at least one coupling/uncoupling device (clutches 26, 28 CL3); 
a selector unit (transmission 16); and 
a primary shaft (20) and a secondary shaft (the shaft shown in Figure 2 connected to motor 12 and gears 82 and 104) interconnected by the selector unit (16) to select and control a type of motor propulsion applied to a tread axle (axle assembly disclosed in paragraph [0026]) of a vehicle, wherein the primary (20) and secondary shafts cooperatively with the at least one coupling/uncoupling device are configured to provide: 
a configuration (engine launch – see at least paragraph [0042]) in which only a combustion engine (10) provides propulsion to the tread axle; 
a configuration (electric launch mode – see at least paragraph [0036]) in which only an electric motor (12) provides propulsion to the tread axle; 
a configuration (electric power assist mode – see at least paragraph [0056]) in which both the combustion engine (10) and the electric motor (12) together provide propulsion to the tread axle; and 
a configuration (Generate Electricity mode – see at least paragraph [0068]) in which the tread axle is uncoupled from the combustion engine (10) and the electric motor (12) and in which the combustion engine (10) provides power to the electric motor (12) to generate electricity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson et al., as disclosed above, in view of U.S. Patent No. 7,497,285 issued to Radev.
Regarding Claim 26 and 28, Janson et al. disclose the claimed invention except for teaching primary shaft (20) is supported on bearings with rollers next to the housing, and the secondary shaft is supported on bearings with rollers mounted on the housing.
Roller bearings for supporting rotating shafts are old and well known in the vehicle drivetrain arts.  Hagino, for example teaches of support rotating shafts in a lubricated hybrid powertrain with roller bearings (see 47a, 47b, for example in Figure 2 and roller bearing 13). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide roller bearings, as taught by, Hagino for providing the advantage of providing a low friction support bearing for the primary and secondary shafts for the powertrain taught by Janson et al. 
Regarding Claim 27, Janson et al. teaches the bearings are unitized bearings—the bearings 47a, 47b shown by Radev in Figure 2 for the modified invention are taken to be unitized.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson et al., as disclosed above, in view of U.S. Patent No. 7,497,285 issued to Radev.
Regarding Claim 29, Janson et al. teaches of a vehicle for transporting cargo or passengers, comprising: 
a traction set comprising a combustion engine (10) coupled to the gearbox; 
an electric motor (12); 
a tread axle (axle assembly disclosed in paragraph [0026]); 
a power transmission (16) set comprising: 
at least one coupling/uncoupling device (clutches 26, 28 CL3); 
a selector unit (16); 
a primary shaft (20) and a secondary shaft (the shaft shown in Figure 2 connected to motor 12 and gears 82 and 104) interconnected by the selector unit (16) to select and control a type of motor propulsion applied to a tread axle (axle assembly disclosed in paragraph [0026]) of a vehicle, wherein the primary (20) and secondary shafts cooperatively with the at least one coupling/uncoupling device are configured to provide: 
a configuration (engine launch – see at least paragraph [0042]) in which only a combustion engine (10) provides propulsion to the tread axle; 
a configuration (electric launch mode – see at least paragraph [0036]) in which only an electric motor (12) provides propulsion to the tread axle; 
a configuration (electric power assist mode – see at least paragraph [0056]) in which both the combustion engine (10) and the electric motor (12) together provide propulsion to the tread axle; and 
a configuration (Generate Electricity mode – see at least paragraph [0068]) in which the tread axle is uncoupled from the combustion engine (10) and the electric motor (12) and in which the combustion engine (10) provides power to the electric motor (12) to generate electricity.
Janson et al. disclose the claimed invention except for teaching of a cardan shaft and a gearbox comprising an output coupled to the cardan shaft.
Radev teaches of a vehicle with an engine (45) and motor that includes a cardan shaft (24) connected to a gearbox (differential (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cardan shaft, as taught by Radev, for the invention taught by Janson et al.  One would be motivated to provide a cardan shaft to provide rotational output to the rear tread axle located at the rear of the vehicle.
Regarding Claim 30, Janson et al. does not explicitly state if the vehicle is a truck, bus, van or conventional passenger vehicle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the vehicle powertrain taught by Janson et al. as modified for a conventional vehicle with known structure, such as truck, bus, van or conventional passenger vehicle as an obvious us for the vehicle powertrain taught by Janson et al. as modified.
Allowable Subject Matter
Claims 17-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in re claim 17 where the primary shaft and the secondary shaft are interconnected through the selector unit, the selector unit comprises: a gearbox; an intermediate connection gear arranged on the primary and secondary shafts; a parallel shaft comprising a pinion in contact with a crown of the tread axle; a transfer gear arranged on the parallel shaft; and a transmission gear that is supported freely on the primary shaft and is coupled to an external diameter of the transfer gear, and the intermediate connection gear and transmission gear are interconnected through the at least one coupling/uncoupling device, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618